Graffeo, J.
(concurring). I agree that the order of the Appellate Division should be reversed and the information dismissed. But I write separately because I would decide this case on a narrower basis than the one proposed by Chief Judge Lippman.
In November 2006, defendant Marsha Sibblies was arrested following a physical altercation with police officers during a traffic stop. Based on this incident, defendant was originally charged with felony assault and various misdemeanors, but on February 8, 2007, the People dropped the felony charge and replaced the felony complaint with an information, which left pending only the misdemeanor charges, including assault in the third degree. As a result, the parties agree that the 90-day period for the People to declare readiness for trial began to run on February 8 (see CPL 30.30 [5] [c]). The People filed an off-calendar statement of readiness 14 days later on February 22. Less than 10 days after declaring readiness, however, the People ordered a copy of the injured police officer’s medical records. At a March 28 calendar call, the prosecutor stated: “[T]he People *1180are not ready at this time. The People are continuing to investigate and are awaiting medical records. It was a cop assault.” The court scheduled the case for trial on June 7 and informed the prosecutor that the ensuing time would be charged to the People until a new certificate of readiness was filed.
On May 23, the People filed a second off-calendar statement of readiness. Defendant moved to dismiss under CPL 170.30 (1) (e), asserting that the People were not ready within 90 days because the entire 104-day period between February 8 and May 23 was chargeable to the People. She contended that the February 22 statement of readiness was illusory based on the People’s decision to pursue further investigation and the request on March 28 for an adjournment.
Supreme Court denied the motion and the case proceeded to trial, at which the People offered the testimony of the injured police officer as well as his medical records. Defendant was convicted of obstructing governmental administration in the second degree and resisting arrest but was acquitted of assault in the third degree. The Appellate Division affirmed, rejecting defendant’s CPL 30.30 claim on the basis that the People could have presented a prima facie case of assault on February 22 even without the officer’s medical records (98 AD3d 458 [1st Dept 2012]). A Judge of this Court granted defendant leave to appeal (20 NY3d 1104 [2013]).
The “ready for trial” requirement of CPL 30.30 has two distinct elements. First, there must be “either a statement of readiness by the prosecutor in open court ... or a written notice of readiness sent by the prosecutor to both defense counsel and the appropriate court clerk” (People v Kendzia, 64 NY2d 331, 337 [1985])—the latter being referred to as an off-calendar statement of readiness. And second, the People “must in fact be ready to proceed at the time they declare readiness” (People v Chavis, 91 NY2d 500, 505 [1998]). Only the second prerequisite is at issue here.
It is well settled that, under the second prong, a statement of readiness made “at a time when the People are not actually ready is illusory and insufficient to stop the running of the speedy trial clock” (People v England, 84 NY2d 1, 4 [1994]). We have explained that the second requirement will be met unless there is “proof that the readiness statement did not accurately reflect the People’s position” (People v Carter, 91 NY2d 795, 799 [1998]). In other words, there is a presumption that a statement of readiness is truthful and accurate (see People v Miller, 113 *1181AD3d 885, 887 [3d Dept 2014]; People v Acosta, 249 AD2d 161, 161 [1st Dept 1998]).
In People v Bonilla (94 AD3d 633 [1st Dept 2012]), the Appellate Division held the presumption rebutted under circumstances very similar to the present case. There, the People answered ready for trial but later requested two adjournments so that they could further investigate the case. The Appellate Division concluded that the People’s requests rendered the initial statement of readiness illusory, noting that “the record does not support an inference that the People made an initial strategic decision to proceed, if necessary, with a minimal prima facie case, but later determined to present additional evidence” (id. at 633 [citation omitted]).
So too here. The People initially declared that they were ready for trial on February 22 but within days sought copies of the injured officer’s medical records. And at the next calendar call, the prosecutor admitted that the People were not in fact ready to proceed because they were continuing their investigation. The prosecutor indicated that the People needed to examine the medical records to decide if they would pursue introduction of the records into evidence at trial (which they later did). Significantly, the prosecutor gave no explanation for the change in circumstances between the initial statement of readiness and the subsequent admission that the People were not ready to proceed without the medical records. The February 22 statement of readiness therefore did not accurately reflect the People’s position (compare Carter, 91 NY2d at 799). As a result, the People are chargeable with the entire period from February 8 to May 23, exceeding the 90-day limit.
Chief Judge Lippman and Judges Graffeo, Read, Smith, Pigott and Rivera concur; Chief Judge Lippman concurs in an opinion in which Judges Smith and Rivera concur; Judge Graffeo concurs in an opinion in which Judges Read and Pigott concur; Judge Abdus-Salaam taking no part.